DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered are not persuasive with respect to the 35 USC 112 rejection.  The rejection is withdrawn and an explanation is provided for the withdrawal.  Applicant’s arguments filed 07/06/2021  have been fully considered but they are not persuasive with respect to the 35 USC 103 rejections of claims 1, and 3-15.

Note regarding AFCP request filed herewithApplicant Asserts: Applicant believes that there appears to be a disconnect between Applicant’s understanding of the claim language and the applied art as compared to the Examiner’s understanding. Instead of appealing at this stage, therefore, Applicant believes it would be productive to further engage the Examiner to address this disconnect so that prosecution towards allowance can continue. To that end, Applicant very much encourages the Examiner to participate in the AFCP, and conduct an AFCP interview with Applicant’s representative, Mike Dryja. In lieu of AFCP participation, Applicant requests that a post-final response interview with the Examiner. That is, Applicant believes that the best path forward includes an interview, regardless of whether the interview is an AFCP interview or not.
Examiner Response:  The Examiner concurs with applicant representative that the best path forward would include an interview.  The Examiner notes that the parties have endeavored to 

Claim Rejection under 35 USC 112Applicant Asserts: Claims 1, 8, and 12 have been rejected under 35 USC 112(a), as failing to comply with the written description requirement. The office action states that the claim language “appears to teach that before the function of encryption is carried out or performed, the result of encryption of the string is provided to a local process,” which is “an impossible feat.” Applicant does not believe that this interpretation of the claim language is supported by the explicit recitation in these claims….For example, claim 1 recites “performing the encryption function” and then “subsequent to performance of the encryption function providing ... a result of the encryption function.” Therefore, the encryption function is performed, and subsequent to this function being performed, the result thereof is provided. As such, the claim language does not provide the result of the encryption before performing the encryption. Rather, the claim language explicitly recites that the result is provided subsequent to performing the encryption.
Examiner Response:  The patentable weight for the interchanging of subsequent to and responsive to is precisely why the Examiner wanted to also have an interview to discuss the reasoning set forth in the previous action.  Claim 1 previously contained a preamble and four limitations.  After a request is received:
	a. responsive to….. verify
	b. responsive to……perform
	c. subsequent to…..encryption function.According the applicant representative explanation there is no material difference between “responsive to” and “subsequent to” when no amplifying action intervenes.  As such, the only purpose the interplay of these terms serve as to send prosecution sideways.  The Examiner .  

Claim Rejection under 35 USC 103Applicant Asserts: Claims 1 and 13-15 have been rejected under 35 USC 103 as being unpatentable over Chu (2016/0234176) in view of Fujibayashi (2007/0180239). Claims 1, 8, and 12 are independent claims, from which the remaining claims depend. Applicant respectfully submits that at least as amended herein, claims 1, 8, and 12 are patentable, such that the other claims are patentable at least because they depend from patentable base independent claims. Claim 1 is discussed in detail, but claims 8 and 15 are patentable for similar reasons.
Detailed rebuttal of final action’s interpretation of applied art vis a vis the claim language
Applicant Asserts:   First, the final action states that the claimed encryption request is Chu’s data transfer request from the TEE 114 to the health sensor 130, and that the secure channel is the secure channel established between the TEE 114 and the SE 120 (p. 7). However, this does not make sense. In the claim language, the service receives an encryption request from a local process via a secure channel. The health sensor 130 does not receive an encryption request from the TEE 114 over the secure channel between the TEE 114 and the SE 120 - the secure channel is not between the health sensor 130 and the TEE 114. Moreover, the data transfer request from the TEE 114 to the health sensor 130 is a request for the health sensor 130 to 

Second, the final office action states that the claimed service’s verification responsive to receipt of the request that the local process is authorized to access the encryption function is Chu’s TEE 114 and SE 120 being transactional based on a request for an encryption function (pp. 7-8). This also does not make sense. In the claim language, the service, responsive to receipt of the request from the local process, verifies that the local process is authorized to access the encryption function. In Chu, the health sensor 130, responsive to receipt of the data transfer request, sends the requested data back to the TEE 114. The SE 120 does not receive the request, and thus cannot perform any verification responsive to receipt of the request.

Third, the final office action states that the claimed service’s performing the encryption function responsive to verification is Chu’s TEE 114’s generating a random number and the SE 120’s generating a key (EHRK) based on the random number.

Examiner Response:  The Examiner is not persuaded by applicant argument.  While applicant argues there is no teaching of a secure channel between Health Sensor 130 and the TEE 114, Chu does teach that Health Sensor 130 is transmitting sensitive/personal data to a Trusted Application 115 in the TEE.  One of ordinary skill in the art would recognize the medium transferring health data is protected. The Examiner is further not persuaded by the applicant argument that the SE120 does not receive the request.  The SE 120 is a key store that verifies that the TEE is authorized the encrypt using the EIRK and the request must come from the TEE based on received Health Sensor data 130.  With respect to the third issue which is the generation of the random number and keys, the claims do not require generation of a random number.  Instant claim 12 does cite the use of a module to generate a security key such as the 

Note:  The Examiner could simply re-map the TEE 114 as the requestor instead of Health Sensor because the TEE does make requests to SE 120 for key exchange.  The fact that no secret key is exposed still reads on the claimed invention.
AFCP 2.0 Search
The Examiner will require additional time and consideration to review and consider at least:Ambroz US 20160036785 A1 see para [0033] not exposing the local key.
Bade US 2006008816 A1 see para [0028] not exposing the EIK.

/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        7/25/2021

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491